Citation Nr: 0014061	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Regional Office (RO) November 1998 rating 
decision which granted service connection for PTSD, assigning 
it a 30 percent rating, effective August 14, 1998, the date 
of receipt of his service connection claim.

By rating decision in October 1999, the evaluation of the 
service-connected PTSD was increased from 30 to 50 percent.  
The claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, difficulty sleeping, 
concentration impairment, increased startle response, 
anxiety, depression, and social isolation; it is productive 
of difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of a rating in excess of 50 percent for 
his service-connected PTSD is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from a (30 
percent) rating initially assigned at the time of the 
November 1998 grant of service connection.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  As the claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by rating decision in 
November 1998, and a 30 percent evaluation was assigned.  
That decision was based on the veteran's service records 
showing combat service in Vietnam, and post-service clinical 
evidence diagnosing PTSD and relating its onset to active 
military service.  By rating decision in October 1999, the 
evaluation of PTSD was increased to 50 percent.

On VA psychiatric examination in October 1998, the veteran 
indicated that he was divorced and unemployed, noting that he 
had many jobs since service separation but lost most of them 
due to his anger.  Reportedly, he experienced symptoms 
including nightmares, difficulty sleeping, concentration 
impairment, increased startle response, avoidance of stimuli 
reminding him of Vietnam service, and feeling uncomfortable 
in crowds.  On examination, he was highly anxious which 
interfered with his ability to concentrate and ability to 
complete "routine life tasks," but there was no evidence of 
hallucinations or delusions; clinical study results indicated 
that he felt alienated from the world, was socially isolated, 
felt unable to cope with daily stresses, and was severely 
depressed.  PTSD was diagnosed, and Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

A February 1999 treatment summary note from the Counseling 
Consortium indicates that the veteran received individual 
psychotherapy for 9 months due to chronic PTSD and alcohol 
dependence; his GAF score was reported as 35-45, depending on 
his stress.

VA medical records from February 1996 to February 1999 
document treatment for various impairments including alcohol 
abuse and symptoms including depression and difficulty 
sleeping.  During treatment, the veteran's GAF scores were 
noted to have ranged between 50 and 55.

At a February 1999 RO hearing, the veteran testified that he 
experienced symptoms including nightmares, difficulty 
sleeping, depression, increased startle repose, anger, social 
isolation, and lack of interest in engaging in social 
activities.  He indicated that he was unable to maintain 
employment for a prolonged period of time and had many 
different jobs since service separation.  He stated that he 
was divorced and was married only once (the marriage 
reportedly lasted about 3 years).

On VA psychiatric examination in April 1999, the veteran 
indicated that he did not have steady employment during the 
past year, noting that he occasionally performed "spot 
job[s]" (reportedly, he experienced difficulties at work 
because of dizzy spells and back pain); he stated that he 
lived alone, avoided social interaction with people, and felt 
uncomfortable around others, describing himself as a "loner 
who [knew] a lot of people;" reportedly, he experienced 
symptoms including nightmares, intrusive thoughts, and social 
isolation (noting that he did not have an intimate 
relationship in several years).  On examination, he was 
alert, oriented, spontaneous, and his affect showed some 
"variability."  The examiner indicated that he continued to 
exhibit PTSD symptoms which caused him sleep problems, 
frequent recollections of Vietnam, social isolation, and 
difficulty interacting with others and establishing social 
relationships; his overall disability (due to PTSD, 
continuing alcohol problems, seizures, and musculoskeletal 
impairment) was noted to have been productive of "serious" 
problems in social and occupational settings; based on 
overall impairment, a GAF score of 41-45 was assigned, but 
the examiner opined that, based on PTSD alone, the score 
would be "somewhat higher, perhaps in the 50 to 55 range."  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, and a 50 percent rating is 
assigned consistent with evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted under Code 
9411 if there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

On review of the entire record, the Board believes that an 
evaluation for the veteran's service-connected PTSD in excess 
of the currently assigned 50 percent is not warranted.  The 
entirety of the evidence suggests that he is socially 
isolated, avoids contact and interaction with others, has 
difficulty in establishing and maintaining effective work and 
social relationships due to anger, anxiety, and depression, 
and that he has nightmares, difficulty sleeping, increased 
startle response, and concentration impairment.  However, his 
occupational and social impairment is not shown to be 
associated with impairment in most areas such as judgment, 
thinking or mood due to symptoms such as obsessional rituals 
which interfere with routine activities.  It is noted that 
the February 1999 treatment summary from the Counseling 
Consortium indicated that his GAF score was 35-45 (depending 
on stress level).  Thereafter, he was thoroughly examined by 
VA in October 1998 and April 1999; in October 1998, a GAF 
score of 55 was assigned, and in April 1999, his GAF score, 
based on PTSD-related impairment alone, was reported to be in 
the 50-55 range (although the examiner assigned him an 
overall GAF score of 41-45, he opined that such score, 
reflective of "serious" impairment in occupational and 
functional settings, was based on impairment due to PTSD and 
other unrelated symptoms and disabilities).  

The entirety of the evidence of record indicates that the 
veteran's PTSD symptoms result in difficulty in establishing 
and maintaining effective work and social relationships; he 
has difficulty finding and maintaining steady employment due 
to symptoms including anger and concentration impairment; his 
ability to establish and maintain social relationships is 
impaired by symptoms including difficulty interacting with 
other, feeling uncomfortable in crowds, and lack of interest 
to engage in social activities.  However, the evidence does 
not suggest that he is unable to establish and maintain 
effective relationships and, as indicated on psychiatric 
examination in April 1999, he knows a lot of people but 
prefers to be alone; only in conjunction with symptoms and 
impairments unrelated to his PTSD is the disorder shown to be 
productive of "serious" functional impairment.  Overall, 
the Board finds that his current PTSD symptomatology clearly 
does not meet the schedular criteria consistent with a 70 
percent rating under Code 9411.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

